The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8 and 17 objected to because of the following informalities:  in each of these claims, the multiple recitations of “halve” should apparently be --half--.  
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 4 and 14, the recitation of a blocking device for “closing the opening” is not understood in view of the illustration thereof in Fig. 5. As described in the written 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks (US 4,640,659).
Parks shows a waste collecting device configured for use mounted on a vehicle 11, the waste collecting device comprising a container 10 for receiving waste therein, the container having a first end and a second end spaced apart from the first end along a longitudinal axis, the container further having an end wall 14 located at the first end and an ejector panel 20 located at the second end, the container enclosing a waste receiving volume between the end wall and the ejector panel (col. 3:14-17), the ejector panel having an opening 28 therethrough for allowing access to the waste receiving volume for receiving the waste, the waste collecting device further having a compactor 25 located adjacent the second end and being outside the waste receiving volume, the compactor operable for pushing the waste in the container through the opening (col. 3:65 to col. 4:3), the ejector panel movable along the longitudinal axis between the first and second ends within the waste receiving volume and relative to a floor of the et seq).
Re claim 2, a footprint area of the ejector panel corresponds to an internal cross-sectional area of the container taken perpendicularly to the longitudinal axis (Figs. 1, 3).
Re claim 3, the end wall is a door pivotally mounted to a remainder of the container, the door being pivotable between a closed position and an opened position, the door allowing access to the waste receiving volume in the opened position for emptying the container (Fig. 1).
Re claim 4 (as best understood in light of the 112(a) rejection set forth above in par. 4), the blades and shaft of the compactor 25 are considered to comprise a blocking device operable for “closing the opening” (at least to the same apparent extent disclosed by applicant) when the ejector panel moves between the first and second ends for pushing the waste out of the container (Fig. 3). 
Re claim 6, the compactor is a screw conveyor rotatable along a rotation axis, the screw conveyor including a screw in driving engagement with a motor 29.
Re claim 11, the waste collecting device of Parks is secured to a frame of vehicle 11 (Fig. 1).
Claims 12-15 are treated in the same manner as claims 2-4 and 6 above.
Re claim 20, Parks discloses a method of operating a waste collecting device, comprising:
receiving waste in a compactor 25 located outside a waste receiving volume of a container 10 (col. 4:37-40);

moving the ejector panel relative to a floor of the container for emptying the container (col. 4:66 to col. 5:6).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 9, 10, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parks.

However, Parks does not show that the motor is in driving engagement with the rails or that the rails are secured to the lateral walls of the container.
Nevertheless, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Parks such that the motor was in driving engagement with the rails and the rails were secured to the lateral walls of the container, as both of these modifications would merely be alternate equivalent design expediencies which would neither require undue experimentation nor produce unexpected results.
Re claims 9 and 18, as noted above, Parks shows motor 16 operable to move the ejector panel relative to rails 34 secured to the floor of the container in a discharging configuration. As also noted above, Parks further shows motor 29 in driving engagement with the compactor in a compacting configuration.
However, Parks does not show the same motor being selectively drivingly engageable in both the compacting configuration and the discharging configuration, with the motor being in driving engagement with the compactor in the compacting configuration, and the motor being in driving engagement with the rails in the discharging configuration, wherein the rails are secured to lateral walls of the container.
As noted previously with respect to claims 7 and 16, securing the rails on the lateral walls of the container instead of the floor would have been a mere design expediency. Furthermore, to have replaced the separate motors of Parks with a single 
Re claims 10 and 19, Parks shows that the compactor is secured to the ejector panel and moves integrally therewith.

Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones et al, Morrison and Dear show refuse collection vehicles generally similar to that of applicant. Martin shows a telescopic truck body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

9/13/21